     Case 4:18-cr-00239-A Document 41 Filed 10/26/18         Page 1 of 1 PageID 106
                                                                       U.S. DISTPJCT COURT
                                                                   NORTIIERN DISTRICT OF TEXAS
                                  •                                         F llf VD··
                                                                              ?t ii1....J.   _,~..<A-


                    IN THE UNITED STATES DISTRICT OURT~.--·---.....:.......~---.~
                    FOR THE NORTHERN DISTRICT OF . EXAS l .   r;           ~ml8
                                                                             6
                              FORT WORTH DIVISION            !       l-----~---~~--J
                                                             !     CL8RK, U.S. I.HST.!.UCT COFRT
UNITED STATES OF AMERICA
                                                             I      By

v.                                              No. 4: 18-CR:ng:·"'T'x----

BOBBY CAMPBELL (0 1)

                             WAIVER OF INDICTMENT

       I, Bobby Campbell, the above named defendant, who is accused in the

Superseding Information with the felony offense of Conspiracy to Possession with Intent

to Distribute Methamphetamine, in violation of21 U.S.C. § 846 (21 U.S.C. § 841(a)(l)

and (b)(1)(C)), being advised of the nature of the charges, the proposed Superseding

Information, and of my rights, hereby waive prosecution by Indictment and consent that

the proceeding may be by Information rather than by Indictment.




                                                VINCENT WISELY
Defendant                                       Attorney for Defendant
